DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed (including the pertinent references listed below) to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, an occupation ratio of the second dot portions of the corner portions being larger than an occupation ratio of the second dot portions of the first straight-line portions, 23ADG10024662-US-A(FDS0080-US-A) and a fourth silicon carbide region of second-conductivity-type provided between the first silicon carbide region and the first plane, the fourth silicon carbide 5region surrounding the third silicon carbide region, the fourth silicon carbide region having a dot-line shape configured with third dot portions and third space portions between the third dot portions, an occupation ratio of the third dot portions of the corner portions being larger than an occupation ratio of 10the third dot portions of the first straight-line portions; a first electrode provided on a side of the first plane of the silicon carbide layer; and a second electrode provided on a side of the second plane of the silicon carbide layer. Claims 2-7 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 8, prior art failed (including the pertinent references listed below) to disclose or fairly suggest a semiconductor device comprising, along with other 
Regarding Claim 14, prior art failed (including the pertinent references listed below) to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, the third silicon carbide 30region having a line shape surrounding the second silicon carbide region, and a fourth silicon carbide region of second-conductivity-type provided between the first silicon carbide region and the first plane, the fourth silicon carbide 27ADG10024662-US-A(FDS0080-US-A) region being provided between the second silicon carbide region and the third silicon carbide region of the corner portions, and not being provided in at least a portion between the second silicon carbide region and the third silicon carbide region of 5the first straight-line portions; a first electrode provided on a side of the first plane of the silicon carbide layer; and a second electrode provided on a side of the second plane of the silicon carbide layer. Claims 15-18 depend from claim 14 and hence are allowed for the same reason therein. 

Henning 20120205666
Wakimoto 20080169526
Uchida 20200266268
Ueda 20150357405
Takeuchi 20190386096


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        4/9/2021